DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

2.	Claims 1-20 are pending.

Priority
3.	No foreign priority has been claimed by Applicant.

Drawings
4.	Applicant’s Drawings filed on May 21, 2020 are acceptable.

Specification - Abstract
5.	The abstract of the disclosure is objected to because it is not completely reflective of the claim language.  From line 1, the phrase “One variation of a” should be deleted and replaced with “A” for clarity.  Correction is required.  See MPEP § 608.01(b).  Applicant’s January 25, 2022 REMARKS did not address this issue.

Claim Objections
6.	Claims 1-20 are objected to because of the following informalities:  All of the “solid” and “hollow” bullet points that appear throughout the claims must be deleted.  Applicant’s January 25, 2022 REMARKS did not address this issue.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims1 and 17, line 5 of each, the phrase “a segment of an inventory structure” is not clear as to its meaning.  Though the phrase is repeatedly used throughout the descriptive portion of the specification, it is not clear what its meaning is.  Also, this phrase is not clear in juxtaposition with the drawing figures.  Clarification is required.  Applicant’s January 25, 2022 REMARKS did not address this issue.

Claim Rejections - 35 USC § 103
9.	Applicant’s January 25, 2022 REMARKS regarding claims 1-20 being rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al., US 2019/0236530, are convincing.  Thus, the rejection is withdrawn.


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is
571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789